It is ordered by this court, sua sponte, that Michael Troy Watson, Attorney Registration No. 0029023, last known business address in Cleveland, Ohio, is found in contempt for failure to comply with this court’s orders of December 7, 2005, and May 10, 2007, to wit: failure to file an affidavit of compliance on or before January 6, 2006, failure to pay board costs in the amount of $11,091.66 on or before March 7, 2006, and failure to pay publication costs in the amount of $320.40 on or before October 16, 2006.